﻿I am very pleased to extend to you, Mr. President, my congratulations on your election to guide the work of this forty-second session of the General Assembly. I wish you full success in the performance of your important and delicate tasks·
The participation for the first time of the head of the executive branch of the Haitian Government in the work of the General Assembly has a twofold significance. It should be seen first and foremost as a reaffirmation of our devotion to and support for the objectives of the United Nations, which are entirely in line with those of the National Council of Government over which it is my honour to preside. It is also a special tribute to this Organization, which, through the Commission on Human Rights and other agencies of the United Nations system, has for a long time concerned itself with the crisis that has afflicted our country for almost 30 years.
It is thus fitting that I should express, on behalf of the Haitian people, all our admiration and our deep gratitude to the tireless Secretary-General,
Mr. Javier Perez de Cuéllar, who, as he himself said, went to Haiti to demonstrate his concern over the urgent situation in our country and to bring us a message of comfort and encouragement. His stay with us was unfortunately all too brief, but it did enable him to judge for himself the scope of the task facing the National Council of Government, which, having come to power in particular circumstances, suddenly found itself confronting a heavy burden of economic failure, shaky political and social structures and, what is more, a wave of demands by the people whose legitimacy could not be questioned.
There are indeed very many essential and urgent needs to be met, very many injustices to be corrected, very many failing structures to be rebuilt and new institutions to be established. That is the task to which we are devoting ourselves, convinced as we are that it must have priority if the transition to democracy is to be ensured and the unity and integrity of the nation is to be safeguarded. No effort has been too great as we strive to achieve that aim. In that respect, we are entitled to be pleased with the value, the scope and the consistency of the work that has been done - work which, at the very least, is remarkable and meets the requirements of a situation that demands change, but without confusion or chaos.
Thus, at the political level a set of measures has been adopted and appropriate structures have been established in order to ensure the active participation of all segments of society in the political life of the nation. For the first time in Haiti's history, the rural masses - which make up more than 70 per cent of the population - have elected their representatives to the Administrative Councils of the Communal Sections. That is one of the measures of which the National Council of Government can be proud; it meets the requirements of social justice for a peasantry that had for too long been kept on the sidelines of public affairs. Truly free unions now exist. There is complete freedom of expression and association, and a very large number of political parties are functioning without hindrance, discrimination or ideological considerations.
In a word, there is a new political system based on a liberal Constitution with the following main features; there is a balance among the three powers) there is decentralization} the term of office of the President is limited to five years, and he cannot be re-elected; fundamental rights and freedoms have been strengthened an independent body to organize elections has been set up. Under the established time-table, elections will take place at all levels, with the result that on 7 February 1988 power will pass to the Haitian chosen by the people themselves, without any form of interference. 
We should be deluding ourselves, however, if we thought a legal framework was enough to guarantee the existence of a democratic society. Disorders, unjustified rebellion, lack of discipline, blindness, intolerance, personal ambitions, ' irresponsibility, a complete lack of patriotism, the temptation to yield to anarchy and the totalitarianism of others - all are threats to this democratic enterprise. However, our faith in the future of democracy, which we feel cannot be turned back, is matched only by the determination of the people to decide its own future and take charge of its destiny.
On the economic plane, in 20 months of management, significant recovery measures have been implemented in a truly critical situation. Without losing sight of the structural handicaps of the Haitian economy, which are typical of the least advanced countries, it has proved necessary and urgent to correct internal and external imbalances, to improve public finances and to restore the confidence of investors both national and foreign. In a word, it has proved necessary to create the conditions needed to restore the economy after many years of stagnation and even backwardness.
To this end, an interim development programme has been launched. Regrettably, because of its dimensions and its objectives that programme may seem limited, considering the extent and complexity of the structural problems facing our country. But one should recall that the rate of unemployment in Haiti is roughly 50 per cent of the active population and the rate of illiteracy approaches 80 pet cent, while the per capita income is approximately $320 per annum. Even so, and notwithstanding its modest dimensions, the programme is important in that it covers many and varied areas such as health, education, public finances, and so on. Thus its value cannot be questioned. If it is to be implemented, the programme requires more than national efforts alone; it requires substantial, sustained support from the international community.
At this crossroads, we must say we regret we have been unable to mobilize the resources Haiti had hoped for. Resources have not been raised in accordance with the urgency of the circumstances
In spite of everything, as we work towards our goals, we must at the same time develop a human sense of justice, a sense of mutual respect and self-confidence, and we must trust others; indeed, we must cultivate the values of dialogue, concerted effort and tolerance, and at the same time we must create conditions conducive to progress. If we do these things, we shall reach an important stage on the way towards the accomplishment of our democratic ideals.
At its forty-second session the General Assembly will be dealing with serious problems which are often inseparable one from another and that concern international peace, security and co-operation.
As emerges from the enlightened report of the Secretary-General, an examination of the state of the world reveals the dangers posed by the arms race and the continuation of crises in the Middle East, in Africa, in Asia and in the Americas, which undeniably present many challenges the international community must meet if it is to build world peace and ensure world security.
At the same time, tensions are Increasing everywhere. Acts of terrorism are increasingly frequent; there are repeated attempts at murder and the taking of hostages. Such acts are a manifestation of the kinds of crises that have existed in international relations for nearly four decades. This unleashing of violence which affects all the continents of the world on the economic level and causes serious Imbalances which the third world must face, has taken a heavy toll. Only very few countries of the third world have been spared. As for the most vulnerable and most backward countries, their development lags at least one decade behind the others, as was stressed recently in a report from the world Bank. In the circumstances, how can we fail to face such problems as the collapse of commodity prices, the ceiling on the flow of public assistance and the debt problem, all of which have halted the growth of the countries of the third world?  
The Republic of Haiti is firmly convinced that international security is one and indivisible and concerns all States and all peoples. Consequently, it attaches the greatest importance to the role of the United Nations, which must be strengthened if it is truly to be a centre for harmonizing common efforts to ensure the maintenance of peace and security and the strengthening of international co-operation. Hence the need to end those situations that, in addition to threatening international peace and security, undermine the credibility of our Organization.
This applies to the Middle East, where the persistence of the conflict and the delay in beginning a negotiating process have only spurred on the cycle of distrust and violence. The bloody tragedy in Lebanon has highlighted the need to redouble the efforts to find a solution to this crisis that has already lasted too long.
Haiti believes that the fact that the provisions of Security Council resolutions 242 (1967) and 33 8 (1973) have been ignored by some has certainly contributed to the continuance of a highly explosive situation. We feel that the time is ripe for the convening of the international conference on the Middle East, which could lay the foundations for an overall settlement that would take into account Israel's right to exist within secure and internationally recognized boundaries, the inalienable rights of the Palestinian people, including the right to a homeland like other peoples, and the need to restore Lebanon's sovereignty, unity and territorial integrity.
Regarding the war between Iran and Iraq, Haiti welcomes the unanimous adoption of Security Council resolution 598 (1987), which calls for, among other things, an immediate cease-fire by the belligerents. We earnestly hope that the implementation of that resolution will pave the way for a negotiated settlement. 
Similarly, in the case of Kampuchea and Afghanistan, we continue to support United Nations efforts to facilitate the search for a political settlement guaranteeing the withdrawal of foreign forces and allowing the Kampuchean and Afghan peoples to determine their own future freely and without foreign intervention or interference.
We reaffirm also our support for the territorial integrity, independence and sovereignty of Cyprus and shall continue to support the Secretary-General's efforts in this context. The Haitian people sympathize with the legitimate aspirations of the Korean people to reunification by peaceful means and hope that the coming Olympic Games in Seoul will mark an important stage on the road to that objective.
Africa, to which Haiti remains attached by so many bonds, is waging its final struggles to free itself from the forces of colonialism and racism. It deserves the international community's fullest support in this struggle. We are firmly convinced that the persistence of the apartheid regime in South Africa is one of the greatest challenges of the end of this century. Once again we call for the imposition of comprehensive mandatory sanctions against the racist regime in the hope that finally the South African people will regain their freedom in a United, democratic, multiracial society.
We are also opposed to the continuing illegal occupation of Namibia and reaffirm our full commitment to the cause of the brother people of Namibia, under the leadership of the South West Africa People's Organization (SWAPO). Further efforts must be made to ensure Namibia's complete independence, in keeping with the relevant resolutions of the Security Council and the General Assembly. We are deeply concerned by the confrontation in Africa between Libya and Chad. Chad, a developing country which, like ours, is one of the least advanced, wants only peace within its rightful national borders and with its neighbours. Here again, we hope that with the active support of the Organization of African Unity (OAU) and the United Nations common sense will eventually carry the day and that Chad, with its sovereignty over all its territory restored, will regain peace, which will allow it to devote itself exclusively to its economic and social development.
As regards the situation in Central America we hail the peace plan adopted at the meeting of Heads of State, pointing the way to a negotiated political settlement with the co-operation of the parties involved. We find that a particularly welcome event because we have always believed that a solution to the problems of Central America could be found only by the peoples of the region themselves. In this connection we cannot fail to pay tribute to President Arias of Costa Rica for his timely action following upon the deserving efforts of the Contadora Group. His courageous efforts in support of peace have earned our deep admiration and gratitude.
In tandem with the worsening world economic crisis and its negative impact on the developing countries, the arms race - and more specifically the nuclear-arms race, has reached unprecedented proportions. Hence disarmament must become one of our priority objectives. That is why we welcome the success of negotiations between the Soviet Union and the United States of America on the elimination of intermediate-range missiles. That agreement, when implemented, will represent a decisive step towards the global disarmament plan we earnestly desire. In the event, we hope that putting an end to the enormous waste of resources brought about by arms expenditures will, to some extent, offset the corresponding decline in funds for public development assistance, which have fallen well short of the goals set 25 years ago by the first United Nations Development Decade. For the maintenance of genuine international peace is undoubtedly linked to a realignment of international relations that offers real prospects to a third world burdened by debt and dwindling resources.
At a time when the Republic of Haiti is entering upon a decisive stage in its history, it wishes to reaffirm its faith in the values embodied in the United Nations. It remains convinced that this Organization, so long as it enjoys the political support of Member States, will continue to make its irreplaceable contribution to the search for appropriate solutions to problems of all kinds caused by accelerating change in international society and by the many challenges posed at all levels in a world with a population of more than 5 billion human beings, more than two-thirds of whom live in the third world.
In solidarity with all peoples and all mankind, the Republic of Haiti will give every support to all steps taken by the Organization for the betterment of man; promoting and guaranteeing his rights and fostering the establishment of more balanced and fraternal relations among peoples. Hence we pledge to maintain and strengthen, with all nations, relations of friendship and co-operation based on the principles of sovereign equality, independence, mutual respect, non-interference, and the right of every people to choose in complete freedom the path it wishes to take for its economic and social development.
Finally, we reaffirm our confidence in the future of the United Nations and in its mission to secure the triumph of justice, solidarity and world peace.
